Citation Nr: 0709944	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
additional loss of visual acuity, right eye, based on 
aggravation from surgery under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, found that the veteran 
was entitled to compensation for additional loss of visual 
acuity of the right eye under 38 U.S.C.A. § 1151, with an 
evaluation of 10 percent effective September 8, 2003.  He was 
also granted special monthly compensation based on loss of 
use of an eye, effective from September 8, 2003.  

The veteran appealed the March 2004 rating decision, 
contending that a rating higher than 10 percent was 
warranted.  He did not disagree with the grant of special 
monthly compensation, nor the September 8, 2003, effective 
date.  Consequently, the only issue over which the Board 
currently has jurisdiction is the claim for a rating in 
excess of 10 percent for the additional visual acuity.  See 
38 C.F.R. §§ 20.200, 20.302.

For good cause shown, the veteran's case has been advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran was found to be entitled to compensation 
under 38 U.S.C.A. § 1151 based upon additional visual acuity 
of the right eye caused by a July 2000 VA medical procedure.

3.  Prior to the July 2000 VA medical procedure, the record 
reflects that the veteran's visual acuity of the right eye 
was 20/200.

4.  Subsequent to the July 2000 VA medical procedure, the 
medical evidence reflects that the visual acuity of the 
veteran's right eye is hand motion at one foot (1 ft).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
additional loss of visual acuity, right eye, based on 
aggravation from surgery under 38 U.S.C.A. § 1151, are not 
met.  38 U.S.C.A. §§ 1151, 1155, 1160, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.322, 3.383, 4.22, 4.78, 
4.79, 4.84a, Diagnostic Codes 6070 and 6077 (2006); 
VAOPGCPRECs 32-97 and 4-2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding his original claim for 
compensation under 38 U.S.C.A. § 1151 by letters dated in 
October and November 2003.  These letters, in part, informed 
the veteran of VA's basic duties to assist and notify, to 
include what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefit sought on appeal.  For example, 
statements submitted by his accredited representative in 
January and February 2007 accurately summarized the 
procedural history of this case.  Further, the representative 
cited to 38 C.F.R. § 4.84a in the February 2007 statement, 
which is the regulatory provision for evaluating eye 
disabilities.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that the veteran was not specifically 
notified about the information regarding disability rating(s) 
and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as noted in the Introduction, the veteran did not 
disagree with the September 2003 effective date in this case.  
Further, as mentioned in the preceding paragraph, he has 
indicated familiarity with the requirements for the benefit 
sought on appeal.  Moreover, for the reasons detailed below, 
the Board concludes that the preponderance of the evidence is 
against his appeal.  Therefore, any deficiency regarding 
Dingess/Hartman notice has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All medical records pertinent to the 
issue on appeal are in the claims file.  Nothing indicates 
that the veteran has indicated the existence of any relevant 
evidence that has not been obtained or requested.  As part of 
his February 2006 Substantive Appeal, he indicated that he 
did not want a Board hearing in conjunction with this appeal.  
Further, he underwent a VA medical examination in December 
2003 which evaluated his eyes.  He has not indicated that his 
right eye disability has increased in severity since that 
examination.  Consequently, the Board finds that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  The law provides that compensation under 
38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability in the same manner as if such 
additional disability were service-connected.  As such, the 
Board must take into consideration the general rules for 
rating service-connected disabilities, as well as the 
relevant rating criteria.

In evaluating the severity of a service-connected disability, 
disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the provisions for rating vision loss 
under 38 C.F.R. § 4.84a do not expressly distinguish between 
a service-connected disability in one eye and a nonservice-
connected disability in the other eye.  In addition, the 
Court has noted this discrepancy.  See Bagwell v. Brown, 9 
Vet. App. 337, 339-40 (1996); Villano v. Brown, 10 Vet. App. 
248, 250-51 (1997).  

The Board acknowledges that any interpretation of 38 C.F.R. § 
4.84a must begin with the premise that VA is only authorized 
to award compensation for service-connected disability.  38 
U.S.C.A. §§ 1110, 1131.  Absent a specific authorizing 
statute, such as 38 U.S.C.A. § 1160(a)(1) (blindness in a 
nonservice-connected eye may be considered in combination 
with service-connected blindness in the other eye for 
compensation purposes), VA has no authority to award 
disability compensation (other than pension and 38 U.S.C.A. § 
1151 benefits) for nonservice-connected disability.  See 
Boyer v. West, 12 Vet. App. 142, 144-5 (1999) (VA may not 
provide compensation for nonservice-connected disability 
unless specifically authorized by statute).

VA's General Counsel has voiced opinion as to the proper 
interpretation of 38 C.F.R. § 4.84a.  In VAOPGCPREC 32-97, 
the General Counsel was faced with the question as to whether 
the hearing loss provisions of 38 C.F.R. § 4.85(b) required 
the nonservice-connected hearing loss disability to be 
considered normal for purposes of computing the service-
connected rating.  Similar to 38 C.F.R. § 4.84a, the 
provisions for rating hearing loss under 38 C.F.R. § 4.85 do 
not expressly distinguish between a service connected 
disability in one ear and a nonservice-connected disability 
in the other ear.  The General Counsel concluded that a 
general rule existed that only service-connected disability 
can be considered in awarding compensation.  The Boyer Court 
accepted the General Counsel's interpretation of 38 C.F.R. § 
4.85(b) as "reasonable."  Boyer, 12 Vet. App. at 144.  
Further, the Boyer Court stated that "even if the Court were 
to assume that the Secretary intended to compensate for 
nonservice-connected hearing loss beyond that provided in 
section 1160, in the absence of a statutory provision 
authorizing such compensation and given the limitations 
imposed by sections 1110 and 1131 restricting compensation to 
service-connected conditions, such a regulation would be 
invalid as exceeding the scope of the statute."  Id.

The Board finds that the principles enunciated in VAOPGCPREC 
32-97 and Boyer control the interpretation of 38 C.F.R. § 
4.84a in this case.  In the absence of total blindness of the 
nonservice-connected left eye, the nonservice-connected left 
eye must be considered to be normal (20/40 or better) for 
rating purposes.  See 38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 
3.383, 4.78, 4.79 (2004).

Furthermore, 38 C.F.R. § 4.78 states that in determining the 
effect of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected, the 
vision of both eyes must be evaluated before and after 
suffering the aggravation, and subtract the former evaluation 
from the latter except when the bilateral vision amounts to 
total disability.  In the event of subsequent increase in the 
disability of either eye, due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation subject to the provisions of 38 
C.F.R. 
§ 3.383(a).  The Court, in Villano v. Brown, 10 Vet. App. 
248, 250 (1997), indicated that the second sentence of 38 
C.F.R. § 4.78 would preclude VA from considering any increase 
in disability in the nonservice-connected eye when computing 
the aggravation of a disability after the initial rating has 
been made.

Here, only the veteran's right eye disability is treated as 
if it were service connected.  Where service connection is in 
effect for only one eye, the visual acuity in the nonservice-
connected eye will be considered to be normal (20/40 or 
better) unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, 4.84; Villano, supra.

According to 38 C.F.R. §§ 3.322(a) and 4.22, in cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made.  

In VAOPGCPREC 4-2001, the following fact pattern was 
presented:

...a veteran claimed compensation for 
additional disability resulting from the 
worsening of his nonservice-connected 
incomplete quadriplegia by therapy he 
received in a VA hospital.  The 
Board...found that his quadriplegia 
permanently worsened as a result of the 
VA treatment and granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
loss of use of the lower extremities.  In 
implementing the Board's decision, a [RO] 
assigned a noncompensable rating for the 
incomplete quadriplegia because the 
condition was totally disabling at the 
time of the VA treatment and "there is no 
additional disability to warrant...a 
higher evaluation."

The General Counsel held, based on a literal reading of the 
language in the above cited statute and regulations, that the 
provisions of 38 C.F.R. § 3.322(a) and 4.22 are applicable to 
the rating of a disability for which compensation is payable 
under the provisions of 38 U.S.C.A. § 1151.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for his additional visual acuity of the right eye based upon 
38 U.S.C.A. § 1151.

Here, the medical records specifically state that the vision 
in the veteran's right eye prior to surgery was 20/200.  As 
the left eye is considered to be 20/40 or better, this would 
correspond to a rating of 20 percent pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.

In addition, the December 2003 VA eye examination reflect 
that the best corrected visual acuity for the right eye was 
hand motion at one foot (1 ft).  The examiner also stated 
that the current level of disability was blindness in the 
right eye.  Further, this examination indicated that the best 
corrected visual acuity for the nonservice-connected left eye 
was 20/20.  Thus, the medical evidence does not support a 
finding of blindness in the nonservice-connected eye.  
Consequently, the provisions of 38 U.S.C.A. § 1160(a)(1) are 
not for application in the instant case.

With the nonservice-connected left eye being normal (20/40 or 
better), the aforementioned findings of the right eye on the 
December 2003 VA examination corresponds to a 30 percent 
rating pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6070.

Subtracting the 20 percent rating for the pre-surgery visual 
acuity from the 30 percent rating for the post-surgery visual 
acuity, the result is the current 10 percent rating.  
Moreover, the rating criteria reflect that the veteran would 
only be entitled to a higher rating if he had anatomical loss 
of the right eye.  This is not shown by the competent medical 
evidence of record.  Consequently, the Board must conclude 
that the veteran is not entitled to a rating in excess of 10 
percent for his additional visual acuity, to include as a 
"staged" rating pursuant to Fenderson, supra, as there are 
no distinctive periods where he met or nearly approximated 
the criteria for a higher rating.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
reaching these decisions in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Therefore, the benefit sought on appeal 
must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
additional loss of visual acuity, right eye, based on 
aggravation from surgery under 38 U.S.C.A. § 1151, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


